Citation Nr: 1621848	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-25 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to November 1981.   

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current knee disabilities were incurred in active service and were caused by the training and running in active service.  In a November 2015 Brief on Appeal, the Veteran's representative argued that the October 2012 VA examination was inadequate and additional medical opinion was necessary.  The representative cited to medical research and articles concerning overuse injuries in military recruits and argued that the VA examiner should have discussed the similarities between overuse injury and the Veteran's in-service symptoms.  See the November 2015 Brief.  The Board agrees.

The Board also notes that the medical evidence of record shows a diagnosis of patella alta of the knees which the VA examiner indicated is a congenital condition.  See the October 2012 VA examination report.  

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

On remand, the Board finds that an additional VA medical opinion is necessary as to whether the patella alta of the right and left knees is a congenital disease or defect.  If the examiner determines that the Veteran's patella alta is a "disease," the examiner should render an opinion as to whether it permanently increased in severity during service, and if so, whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disability.  If the examiner determines that the patella alta is a congenital "defect," then the examiner should address whether there was any additional disability due to disease or injury superimposed on the patella alta, during service.  The examiner should also comment on the in-service knee symptoms and discuss whether any current left or right knee disability is related to active service including the symptoms in service.  

Further, the AOJ should provide best available copies of the service treatment records to the VA examiner for review in connection with the addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who conducted the October 2012 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion on the following questions:  

A)  Identify/diagnose any disability or disorder of the knees that presently exists or has existed during the appeal period.

B)  Is the patella alta of the left and right knees a congenital defect or disease? 


C)  If the examiner finds that the Veteran had a preexisting "disease" and not a "defect," did the preexisting disease undergo a permanent increase in severity during service?  If so, was such increase clearly and unmistakably due to the natural progress of the disability?

D)  If a congenital knee "defect" was noted, was there was an additional disability due to disease or injury superimposed upon the knee defect during service?  If so, please identify the additional disability.

E)  Is it at least as likely as not (i.e. a probability of 50 percent or greater) that any of the Veteran's identified right or left knee disabilities are related to injury, disease, or other event in active service?  

Attention is invited to the treatment for left and right knee pain and the diagnoses of knee strain in active service.  The VA examiner should provide the current diagnosis for each knee, address the in-service complaints and treatment, and provide a medical opinion as to whether each knee disability is related active service.  The VA examiner should comment on whether the Veteran had overuse injury to the left and right knees in active service and whether this led to the current knee disabilities.  

The AOJ should provide best available copies of the service treatment records to the VA examiner for review in connection with the addendum opinion.  

The VA examiner should set forth the complete rationale for any conclusions or opinions expressed.

If the VA examiner determines that the Board's questions cannot be answered without an examination, one should be scheduled. 

2.  Readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




